UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported):June 4, 2012 SPORT CHALET, INC. (Exact name of registrant as specified in its charter) Delaware 0-20736 95-4390071 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) One Sport Chalet Drive, La Cañada, CA 91011 (Address of principal executive offices) (Zip Code) (818) 949-5300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On June 4, 2012, Sport Chalet, Inc. (the “Company”) issued a press release announcing its financial results for the quarter and fiscal year ended April 1, 2012.A copy of the press release is attached as Exhibit 99.1 to this Report and is incorporated herein by this reference. On June 4, 2012, the Company held a conference call to discuss the financial results for the quarter and fiscal year ended April 1, 2012.A dial-in replay of the call is available through Midnight Pacific Time on Wednesday, July 4, 2012 by dialing (888) 286-8010 and entering passcode 31972635.A transcript of the conference call is attached as Exhibit 99.2 to this Report and is incorporated herein by this reference. The information furnished in Item 2.02 of this Report, including the exhibit incorporated by reference, will not be treated as “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section.This information will not be deemed incorporated by reference into a filing under the Securities Act of 1933, or into another filing under the Exchange Act, unless that filing expressly refers to specific information in this Report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit Press release dated June 4, 2012, entitled:"Sport Chalet Reports Fourth Quarter, Full Year Fiscal 2012 Results and Fiscal 2013 Outlook." Transcript of conference call held on June 4, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 7, 2012 SPORT CHALET, INC. By /s/ Howard K. Kaminsky Howard K. Kaminsky, Executive Vice President-Finance, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit Number Description of Exhibit Press release dated June 4, 2012, entitled:"Sport Chalet Reports Fourth Quarter, Full Year Fiscal 2012 Results and Fiscal 2013 Outlook." Transcript of conference call held on June 4, 2012.
